[Cite as State v. Pfeifer, 2022-Ohio-3184.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 3-22-12

        v.

HEATHER PFEIFER,                                         OPINION

        DEFENDANT-APPELLANT.




                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 18-CR-0380

                        Judgment Reversed and Cause Remanded

                           Date of Decision: September 12, 2022




APPEARANCES:

        Howard A. Elliott for Appellant

        Daniel J. Stanley for Appellee
Case No. 3-22-12


SHAW, J.

       {¶1} Defendant-Appellant, Heather Pfeifer (“Pfeifer”), appeals from the

March 21, 2022 judgment entry of the Crawford County Court of Common Pleas.

                           Facts and Procedural History

       {¶2} On November 27, 2018, Pfeifer was indicted on one count of

aggravated burglary, a first-degree felony. Pfeifer entered into a negotiated plea

agreement, pled guilty to an amended count of burglary, a second-degree felony,

and was sentenced to an agreed sentence recommendation of five years of

community control. Both the written plea agreement and the January 29, 2019

sentencing entry specify that Pfeifer would be subject to a three-year prison term

for violation of community control.

       {¶3} Subsequently, on August 31, 2020, Pfeifer appeared before the trial

court for a hearing on community control violations. The trial court revoked

Pfeifer’s community control and sentenced her to an agreed sentence

recommendation of three years in prison with eligibility for judicial release after six

months. The trial court granted her 70 days of jail-time credit including the date of

sentence of August 31, 2020.

       {¶4} On January 12, 2021, Pfeifer filed a motion for judicial release in the

trial court. The trial court granted the motion and placed Pfeifer on community




                                         -2-
Case No. 3-22-12


control for a period of five years. The trial court’s March 3, 2021 judgment entry

stated:

          Defendant’s Motion is granted and the remainder of the prison
          sentence imposed in the above-captioned case(s) be and hereby is
          suspended. The Court hereby reserves jurisdiction to reimpose the
          remaining prison time, and the Defendant is hereby placed on
          Community Control for a period of five (5) years under the
          standard conditions and terms of the Crawford County Probation
          Department.

(Emphasis added.) (Doc. No. 32).

          {¶5} Thereafter, on Pfeifer’s community control violations, the trial court

revoked her judicial release community control. At the March 21, 2022 sentencing

hearing, the trial court judge stated: “[T]he Court’s going to reimpose the three

year prison sentence in this particular matter, the Defendant will get credit for

everything that she’s done in this case any prison, any jail that she’s done.”

(Emphasis added.) (Mar. 21, 2022 Tr. at 15). The trial court’s judgment entry then

states the Court “sentences the Defendant to 3 years in prison on Count 1, with jail

time credit, in the Ohio Department of Rehabilitation and Correction.            The

Defendant is granted jail time credit in the amount of 101 days, as of March 21,

2022.” (Doc. No. 44). It is from this judgment entry that Pfeifer appeals, asserting

the following assignment of error for our review.

                                 Assignment of Error

          The trial court is obligated to determine at the sentencing hearing
          how many days of credit the Defendant is entitled to for time

                                          -3-
Case No. 3-22-12


       served with respect to the offense at hand. The failure to do so is
       error requiring the matter be reversed for an appropriate
       determination by the trial court at a sentencing hearing.

       {¶6} In her sole assignment of error, Pfeifer contends that the trial court erred

when it failed to determine her jail-time credit at her sentencing hearing. Pfeifer

asserts that the trial court failed to comply with its statutory obligation under R.C.

2929.19(B)(2)(g)(i) by not announcing the number of days of jail-time credit that

she was entitled to for time served at this hearing and has not afforded her a correct

credit for time served. (Appellant’s Brief at 8).

                                   Legal Standard

       {¶7} R.C. 2929.19(B)(2)(g)(i) states that:

       (B)(2) * * * [I]f the sentencing court determines at the sentencing
       hearing that a prison term is necessary or required, the court shall
       do all of the following:

       ***

       (g)(i) Determine, notify the offender of, and include in the
       sentencing entry the total number of days, including the
       sentencing date but excluding conveyance time, that the offender
       has been confined for any reason arising out of the offense for
       which the offender is being sentenced and by which the
       department of rehabilitation and correction must reduce the
       definite prison term imposed on the offender as the offender’s
       stated prison term * * * . The court’s calculation shall not include
       the number of days, if any, that the offender served in the custody
       of the department of rehabilitation and correction arising out of
       any prior offense for which the prisoner was convicted and
       sentenced.



                                          -4-
Case No. 3-22-12


       {¶8} Next, R.C. 2929.20, which governs judicial release, provides in

pertinent part:

       If the court grants a motion for judicial release under this section,
       the court shall order the release of the eligible offender, shall place
       the eligible offender under an appropriate community control
       sanction, under appropriate conditions, and under the
       supervision of the department of probation serving the court and
       shall reserve the right to reimpose the sentence that it reduced if
       the offender violates the sanction.

R.C. 2929.20(K). Thus, an offender, like Pfeifer, who has been granted judicial

release “ ‘has already served a period of incarceration, and the remainder of that

prison sentence is suspended pending either the successful completion of a period

of community control or the [offender’s] violation of a community control

sanction.’ ˮ (Emphasis added.) State v. Davis, 3d Dist. Defiance No. 4-21-03, 2021-

Ohio-3790, ¶ 5, quoting State v. Alexander, 3d Dist. Union No. 14-07-45, 2008-

Ohio-1485, ¶ 7.

                                     Legal Analysis

       {¶9} A review of the record clearly indicates that the trial court, after

revoking judicial release at the hearing, committed to Pfeifer receiving credit for

any days that she had spent in jail and prison. (Mar. 21, 2022 Tr. at 15). However,

in its judgment entry of sentence, the trial court only noted the prior “jail time” with

no reference to prior “prison time.” Moreover, the record shows that following

Pfeifer’s violation of judicial release, the trial court imposed the entire original


                                          -5-
Case No. 3-22-12


prison term for her offense, rather than reimposing the balance of her prison term

as required by R.C. 2929.20(K).

       {¶10} As noted earlier, the record shows that in its judgment granting judicial

release, the trial court specifically suspended the remaining portion of Pfeifer’s

prison sentence and specifically reserved jurisdiction to allow it to reimpose the

remaining prison time. In sum, it is our view that requiring the trial court to

reimpose only the balance of the previously imposed prison sentence, as opposed to

reimposing the entire original sentence and then purporting to deduct credit for both

prior “prison time” served as well as prior “jail time” served, not only avoids

unnecessary issues as to the calculation of prison time by the trial court instead of

the Department of Rehabilitation and Correction, but is also more consistent with

the language of R.C. 2929.20(K), and our prior case law, as well as the language of

the trial court’s own judgment entry granting judicial release in this case.

       {¶11} As for jail-time credit, the number of days of jail-time credit that the

trial court credited Pfeifer when it sentenced her in this case, specifically 101 days,

is reflected in its judgment entry of March 21, 2022. We have recognized that the

Department of Rehabilitation and Correction has the duty to apply jail-time credit,

however, the trial court has the responsibility of determining the number of days to

be credited. State v. Mills, 3d Dist. Auglaize Nos. 2-22-09 and 2-22-10, 2022-Ohio-

2821, ¶ 8. It is then consistent for the trial court to determine the number of days of


                                          -6-
Case No. 3-22-12


jail-time credit that Pfeifer is entitled to have credited toward the remaining balance

of her original sentence pursuant to R.C. 2929.19(B)(2)(g)(i), which the trial court

clearly did in this case. To this extent, Pfeifer’s assignment of error is overruled.

       {¶12} However, based on the foregoing analysis regarding the trial court’s

reimposition of Pfeifer’s entire original sentence instead of the balance of the

previously imposed sentence, Pfeifer’s sole assignment of error is sustained.

Accordingly, we reverse the sentence imposed by the trial court and remand this

case for the trial court to properly reimpose the balance remaining on Pfeifer’s

original prison term consistent with its own judgment entry granting judicial release

subject only to the amount of “jail-time” credit in accordance with R.C.

2929.19(B)(2)(g)(i).

                                     Conclusion

       {¶13} Having found error prejudicial to the Appellant in the particulars

assigned and argued, the judgment of the Crawford County Court of Common Pleas

is reversed. This cause is remanded to the trial court for further proceedings

consistent with this opinion.

                                                             Judgment Reversed and
                                                                  Cause Remanded

ZIMMERMAN, P.J. and MILLER, J., concur.

/jlr



                                          -7-